Citation Nr: 1445889	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  14-22 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1951 to April 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that during the course of his appeal, the Veteran was granted a schedular total rating and special monthly compensation, effective April 2013, for an unrelated claim - asbestosis with chronic obstructive pulmonary disorder.  However, the Veteran filed his claim for TDIU prior to April 2013, thus, he may still benefit from an award of TDIU and the issue remains on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Starting March 30, 2011, the Veteran had a combined disability rating of 60 percent; his service-connected disabilities included osteoarthritis of the right knee, tinnitus, and bilateral hearing loss, which was assigned a 50 percent disability rating.

2. The Veteran's hearing loss and right knee disability have rendered him unable to secure or follow substantially gainful employment since his claim for benefits was received on March 30, 2011.  


CONCLUSION OF LAW

The criteria for a TDIU have been met since March 30, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board awards a TDIU, which constitutes a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duties to notify or assist is necessary.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The Veteran met the threshold schedular disability requirement for a TDIU as of March 30, 2011 as at that time he had a combined schedular disability rating of 60 percent, which included a rating of 50 percent for his bilateral hearing loss.  See 38 C.F.R. § 4.16(a).  Thus, the remaining question is whether the Veteran's service-connected disabilities alone precluded him from obtaining or maintaining employment prior to April 30, 2013.  

A May 2012 VA examination reports indicates that the Veteran's service-connected right knee disability would prevent him from doing physical work that involved walking for distances, stair climbing or heavy lifting or prolonged standing.  The examiner opined that the right knee disability would not prevent the Veteran from sedentary employment.  Given the Veteran's limitations on physical work, the remaining inquiry is whether the service-connected disabilities preclude sedentary work.  

In April 2012, a VA examiner recognized that the Veteran has a significant loss of hearing but opined that the Veteran's is not precluded from engaging in sedentary employment opportunities.  The examiner explained that the Veteran functioned in normal conversation with the examiner without significant problems.  The Veteran told the examiner that the phone is hard to hear if a woman is talking and crowds are difficult for him.  

In July 2012 a private practice audiologist opined that the Veteran's service-connected hearing loss and tinnitus have essentially rendered him unemployable.  The audiologist explained that even with the use of amplification the Veteran would be limited in verbal communications to include face-to-face and by telephone.  In addition, his hearing loss would pose a safety risk in any job setting involving transportation or driving or being around heavy or moving machinery.  

The Board is affording more probative weight to the private audiologist's opinion in favor of the claim.  Testing indicates speech discrimination scores of 68 percent in the right ear and 52 percent in the left ear (April 2012) and 64 percent in the right ear and 56 percent in the left ear (July 2012).  Such findings are more supportive of an opinion that the Veteran has difficulty with verbal communication.  In addition, the Veteran's application for a TDIU indicates that he worked as a truck driver for over 30 years, until 1994, and that he has a 9th grade education.  As noted by the private clinician, and not addressed by the VA examiner, there are safety issues with someone who is hearing impaired working in such an industry.  

Given the Veteran's particular set of skills and limited training in other fields, coupled with the communication difficulties and safety issues that arise as a result of his hearing loss and the physical limitations caused by his right knee disability, the Board finds that the Veteran is precluded from employment as a result of his service-connected disabilities.  Entitlement to a TDIU is warranted.  

The proper effective date for the award of a TDIU is March 30, 2011.  The Veteran met the schedular disability requirements for a TDIU on that date and filed a claim indicating he was disabled due to hearing loss, tinnitus, and a right knee disability.  See 38 C.F.R. §§ 3.400, 4.16 (2013); see also Rice v. Shinseki, 22 Vet. App. 447 (2009).




      (CONTINUED ON NEXT PAGE)
      
ORDER

Entitlement to a TDIU is granted effective March 30, 2011, subject to the applicable laws and regulations governing the payment of monetary benefits.



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


